EXHIBIT 10.1

AMENDMENT NO. 4 TO ADVISORY AGREEMENT
    
THIS AMENDMENT NO. 4 TO ADVISORY AGREEMENT, dated as of February 9, 2016 is
entered into among Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation (the “Company”), GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership (the “Operating
Partnership”) and Griffin Capital Essential Asset Advisor II, LLC, a Delaware
limited liability company (the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
an Advisory Agreement dated July 31, 2014, as amended by that certain Amendment
No. 1 to Advisory Agreement dated March 18, 2015, Amendment No. 2 to Advisory
Agreement dated November 2, 2015, and Amendment No. 3 to Advisory Agreement
dated December 16, 2015 (collectively, the “Advisory Agreement”), pursuant to
which the Advisor agreed to provide certain services to the Company and the
Operating Partnership, and the Company agreed to provide certain compensation to
the Advisor in exchange for such services; and


WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
the Advisory Agreement in order to clarify expenses incurred by the Company and
Advisor and fees paid to the Advisor.


NOW THEREFORE, the Company, the Operating Partnership and the Advisor hereby
modify and amend the Advisory Agreement as follows:


1.
Defined Terms. Capitalized terms used herein and not defined herein shall have
the meanings set forth in the Advisory Agreement.



2.
Amendment to Advisory Agreement.



Section 9.1 is hereby removed and replaced with the following:


9.1    Acquisition Fees. The Company will pay the Advisor, as compensation for
the services described in Section 4.2, Acquisition Fees in an amount up to 3.85%
of the Contract Purchase Price of each Property at the time and in respect of
funds expended for the acquisition or development of a Property. The Acquisition
Fees consist of a 2.0% base acquisition fee and up to an additional 1.85%
contingent advisor payment (the “Contingent Advisor Payment”); provided,
however, that the first Five Million Dollars ($5,000,000.00) of amounts paid by
the Advisor for Dealer Manager fees and Organizational and Offering Expenses
(“Contingent Advisor Payment Holdback”) will be retained by us until the later
of (a) the termination of the Initial Public Offering, including any Follow-On
Offerings, or (b) July 31, 2017, at which time such amount shall be paid to the
Advisor. In connection with a Follow-On Offering, the Contingent Advisor Payment
Holdback will be calculated as 0.25% of the sum of (i) the primary offering
portion of such Follow-On Offering, plus (ii) the dollar amount sold in the
Company’s prior offerings. The amount of the Contingent Advisor Payment paid
upon the closing of an acquisition will be reviewed on an acquisition by
acquisition basis and such payment shall not exceed the then outstanding amounts
paid by the Advisor for Dealer Manager fees and Organizational and Offering
Expenses at the time of such closing after taking into account the amount of the
Contingent Advisor Payment Holdback. For these purposes, the amounts paid by the
Advisor and considered “outstanding” will be reduced by the amount of the
Contingent Advisor Payment previously paid. The Advisor may waive or defer all
or a portion of the Acquisition Fee at any time and from time to time, in the
Advisor’s sole discretion. The purchase price allocable for a Property held
through a Joint Venture shall equal the product of (y) the Contract Purchase
Price of the Property and (z) the direct or indirect ownership percentage in the
Joint Venture held directly or indirectly by the Company or the Operating
Partnership. For purposes of this Section 9.1, “ownership percentage” shall be
the percentage of capital stock, membership interests, partnership interests or
other equity interests held by the Company or the Operating Partnership, without
regard to classification of such interests. The total of all Acquisition Fees
and Acquisition Expenses shall be limited in accordance with the Charter.






--------------------------------------------------------------------------------




3.
Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.



4.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California.



5.
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute a single
instrument.



    
[Signatures appear on next page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 to Advisory
Agreement to be effective for all purposes as of the date first above written.


THE COMPANY:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE OPERATING PARTNERSHIP:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
 
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., ITS GENERAL PARTNER
 
 
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 
THE ADVISOR:
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
By:
/s/ Kevin A. Shields
 
Kevin A. Shields
 
Chief Executive Officer
 
 









